 

Case 9:19-cv-81160-RS Document 34 Entered on FLSD Docket 10/04/2019 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

Case No. 19-cv-81160-SMITH/MATTHEWMAN
APPLE INC.,

Plaintiff,
Vv.

CORELLIUM, LLC,

Defendant.

 

ORDER SETTING DISCOVERY PROCEDURE

THIS CAUSE is before the Court pursuant to an Order referring all discovery and
discovery-related motions to the undersigned United States Magistrate Judge [DE 32, entered by
United States District Judge Rodney Smith. To ensure an expeditious and just discovery process,
it is hereby ORDERED as follows:

1. Pre-hearing Communication: If a discovery dispute arises, the parties must confer
either in person or via telephone to resolve their discovery disputes before seeking court
intervention. Email correspondence alone does not constitute a sufficient conferral.
During the course of this conversation, counsel shall discuss the available options for
resolving the dispute without court intervention and make a concerted, good faith effort
to arrive at a mutually acceptable resolution.

The Court directs all parties and their counsel to read Chief Justice John Roberts’ 2015
Year-End Report on the Federal Judiciary, in which he discusses the importance of the
December 1, 2015 amendments to the Federal Rules of Civil Procedure. See Chief
Justice John Roberts, 20/5 Year-End Report on the Federal Judiciary,
https://www.supremecourt.gov/publicinfo/year-end/2015year-endreport.pdf. Pursuant to
the Rules, all parties and their counsel are required to size and shape their discovery
requests to the requisites of a case. “Specifically, the pretrial process must provide
parties with efficient access to what is needed to prove a claim or defense, but eliminate
unnecessary or wasteful discovery.” Jd. at p. 7; see e.g. O’Boyle v. Sweetapple, Case No.
14-81250-CIV-Marra/Matthewman, 2016 WL 492655, n. 2 (S.D. Fla. Feb. 8, 2016).
This also means that parties and their counsel are required to confer in good faith before
filing any discovery motion in an honest effort to resolve discovery disputes and ensure
the just, speedy and inexpensive determination of every action or proceeding. As stated
by Chief Justice Roberts:

 

I cannot believe that many members of the bar went to law school because
of a buming desire to spend their professional life wearing down

 
 

Case 9:19-cv-81160-RS Document 34 Entered on FLSD Docket 10/04/2019 Page 2 of 2

opponents with creatively burdensome discovery requests or evading
legitimate requests through dilatory tactics. The test for plaintiffs’ and
defendants’ counsel alike is whether they will affirmatively search out
cooperative solutions, chart a cost-effective course of litigation, and
assume shared responsibility with opposing counsel to achieve just results.

Year-End Report at p. 11.

2. Discovery Motions: If the parties are unable to resolve their discovery disputes
without court intervention, the movant shall file a discovery motion. All discovery
motions shall be no longer than five (5) pages. The purpose of the motion is merely to
frame the discovery issues and succinctly explain the dispute. The moving party MUST
attach as exhibits any materials relevant to the discovery dispute (e.g., discovery demands
and discovery responses).

The opposing party must file a response to the motion, no longer than five (5) pages,
within five (5) business days of service of the discovery motion. The moving party shall
have three (3) business days from the date of service of the response to file a reply if it
chooses to do so. The reply shall be no longer than five (5) pages.

If the Court determines that a discovery hearing on the motion is necessary, the Court
will then enter an order setting the matter down for a hearing.

3. Pre-Hearing Discussions: The parties are encouraged to continue to pursue settlement
of any disputed discovery matters even after the hearing is scheduled. If those efforts are
successful, counsel should contact Judge Matthewman’s chambers as soon as practicable
so that the hearing can be timely canceled. Alternatively, if the parties resolve some, but
not all, of their issues before the hearing, counsel shall timely contact chambers to relay
which issues are no longer in dispute.

To the extent that this Order conflicts with the procedures set forth in the Local Rules for the
Southern District of Florida, this Order takes precedence. The Court expects all parties to act
courteously and professionally in the resolution of their discovery dispute. The Court may
impose appropriate sanctions upon a finding of failure to comply with this Order or other
discovery misconduct. J

uy
DONE and ORDERED in Chambers this ~ day of October, 2019, at West Palm

  
 
   

Beach, Palm Beach County in the Southern District of Florida.

WILLIAM MATTHEWMAN
UNITED STATES MAGISTRATE JUDGE
